Citation Nr: 0810833	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-17 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a left inguinal 
hernia.

3.  Entitlement to a disability rating greater than 30 
percent for arteriosclerotic heart disease (ASHD) with 
hypertension.

4.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease, L5-S1, with chronic 
lower back pain.

5.  Entitlement to a disability rating greater than 20 
percent for residuals of right ventral incisional hernia 
repair associated with post-operative residuals of right 
inguinal hernia.

6.  Entitlement to a disability rating greater than 10 
percent for chronic tropical sprue with duodenal diverticula.

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

8.  Entitlement to an effective date prior to January 18, 
2006 for the award of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955, from October 1961 to August 1962, from 
September 1968 to September 1974, and from December 1980 to 
October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the veteran and his spouse appeared and 
testified before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.

The Board notes that the veteran had previously perfected an 
appeal to the Board with respect to a March 1975 RO rating 
decision (which has been lost and replaced) on the issue of 
entitlement to service connection for left inguinal hernia.  
The record does not reflect that the Board has finally 
decided the claim.  As such, the Board will proceed to review 
this claim on the merits.

The issues of entitlement to increased ratings for ASHD with 
hypertension and degenerative disc disease of the lumbar 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left inguinal hernia, which was first 
manifested and treated between his 2nd and 3rd periods of 
active service, is not shown to have been incurred in or 
aggravated by any period of active service, and is not shown 
to bear a relationship to service connected disability.

2.  The veteran's hiatal hernia with GERD, which first 
manifested after his last period of active service, is not 
shown to bear a relationship to service or to service 
connected disability.

3.  The veteran's residuals of right ventral incisional 
hernia repair do not result in a large ventral hernia that is 
not well supported by belt under ordinary conditions.

4.  The veteran's chronic tropical sprue with duodenal 
diverticula is predominantly manifested by a definite 
interference with absorption and impairment of health that is 
less than severe in degree.

5.  The veteran has a combination of physical and systemic 
disability attributable to service connected cause which 
renders him unable to maintain substantially gainful 
employment.

6.  On February 12, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran during a personal hearing that he intended to 
withdraw his appeal seeking an effective date earlier than 
January 18, 2006 for the award of service connection for 
diabetes mellitus, type II; there are no remaining questions 
of fact or law before the Board in this matter.


CONCLUSIONS OF LAW

1.  The veteran's hiatal hernia with GERD was not incurred in 
or aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  The veteran's left inguinal hernia was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  The criteria for a rating greater than 20 percent for 
residuals of right ventral incisional hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.114, DC 7339 (2007).

4.  The criteria for a 40 percent rating for chronic tropical 
sprue with duodenal diverticula have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.114, DC 7399-7328 (2007).

5.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.16(a) (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, on the issue of entitlement to an effective date 
earlier than January 18, 2006 for the award of service 
connection for diabetes mellitus, type II, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b), effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupation
ns.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection claims

The first requirement for any service connection claim is 
competent evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The record reflects 
that the veteran underwent a herniorrhaphy for left inguinal 
hernia in the mid-1960's.  He also receives current treatment 
for hiatal hernia with GERD.  Thus, the veteran has 
established the existence of the current disabilities 
claimed.

With respect to the claim for hiatal hernia with GERD, the 
veteran's service medical records reflect his treatment for 
both abdominal and epigastric distress symptoms beginning in 
the 1970's.  His treatment included antacids and evaluations 
were undertaken to rule out a diagnosis of peptic ulcer 
disease.  Upper gastrointestinal series (UGI) examinations 
confirmed duodenal diverticula for which the veteran has been 
awarded service connection.  An October 1973 UGI, however, 
found no evidence of hiatal hernia, significant reflux or 
peptic ulcer disease.  This is highly probative evidence 
against the claim.

Post-service, a March 1977 VA examination report included 
normal UGI series examination results.  The record next 
reflects the veteran's treatment for dyspepsia symptoms in 
1992.  At that time, an upper endoscopy revealed hiatal 
hernia with probable esophageal ring.  He was later diagnosed 
with GERD.  There is no competent evidence of record 
suggesting that his hiatal hernia with GERD originated in 
service and/or is proximately due to service connected 
disability.  This is also highly probative evidence against 
the claim.

With respect to the claim for residuals of left inguinal 
herniorrhaphy, the veteran does not dispute that his left 
inguinal hernia was first manifested and treated in between 
his 2nd and 3rd periods of service.  A November 1967 active 
duty (AD) entrance examination, while barely legible, noted 
the presence of herniorrhaphy scars.  Thus, the defect was 
noted prior to entering his 3rd period of service so that the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111.  His service medical records for his 3rd and 4th 
periods of service do not reflect any treatment or complaint 
regarding a left inguinal hernia.  This is highly probative 
evidence against the claim.

The veteran's post-service treatment records do not include 
any competent evidence suggesting that his left inguinal 
hernia originated in service, was aggravated during service 
and/or is proximately due to service connected disability.  
This is also highly probative evidence against the claim.

For both claims, the Board finds that the service and post-
service medical records, as a whole, provide evidence against 
these claims, indicating disorders that did not begin in 
service and having no connection to service or to a service 
connected disorder.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
hiatal hernia with GERD and left inguinal hernia on both 
direct and secondary bases.  

It is important for the veteran to understand that he has 
several disorders related to the gastrointestinal system, and 
that service connection has been awarded for symptoms 
associated with his chronic tropical sprue and 
diverticulitis.  He now refers to a separate disorder 
diagnosed as "hiatal hernia with GERD" which was ruled out 
during active service.  As laypersons without medical 
expertise or training, the statements of the veteran and his 
spouse, alone, are insufficient to prove these claims.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the Board must deny these appeals.

Increased rating claims

A.  Right hernia

The veteran's residuals of right ventral incisional hernia 
repair is evaluated as 20 percent disabling under DC 7339, 
hernia, ventral, postoperative.  38 C.F.R. § 4.97.  This 
rating contemplates a small ventral hernia, not well 
supported by belt under ordinary conditions, or healed 
ventral or postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt.  A 40 percent 
rating is warranted for a large ventral hernia, not well 
supported by belt under ordinary conditions.  Id.

The veteran was provided a VA examination in August 2004, 
wherein the examiner noted the presence of three areas of 
recurrent ventral hernia.  The examiner described them as 
small with the largest, located above and to the right of the 
naval, measuring 4 cm. x 4 cm.  His abdomen was somewhat 
distended, possibly related to the ventral hernias, and there 
was some tenderness across the lower abdomen on the right.  
This is highly probative evidence against the claim.

A May 2007 VA examination report described a large 
protuberant abdomen with a ventral hernia.  This evidence, 
which did not describe the characteristics of the ventral 
hernia, does not support the claim.

A June 2007 private hospitalization record noted a recurrent 
incisional abdominal hernia manifested by a very thin 
abdominal wall with a palpable fascial defect of a midline 
incision.  An abdominal computed tomography (CT) scan 
demonstrated a small ventral hernia just above the umbilicus.  
One examiner, who described the hernia as "very small" and 
non-tender with no bowel within, counseled against surgical 
repair.  This is further probative evidence against the 
claim.

Otherwise, none of the accompanying VA and private treatment 
records covering the appeal period shows the presence of a 
large ventral hernia.  Therefore, the Board finds that the 
overall disability picture has not more closely approximated 
the criteria for a 40 percent rating under DC 7339 for any 
time during the appeal period.  38 C.F.R. § 4.7.  The medical 
records outweigh the statements of the veteran and his spouse 
by providing significant medical evidence showing that he 
does not manifest a large ventral hernia.  The preponderance 
of the evidence is against the claim and, therefore, the 
appeal is denied.

B.  Chronic tropical sprue

Historically, an RO rating decision dated in March 1975 
awarded service connection for duodenal diverticuli and 
assigned an initial noncompensable rating under DC 7327.

A November 2007 RO rating decision granted service connection 
for chronic tropical sprue.  At that time, the RO awarded a 
10 percent rating for chronic tropical sprue with duodenal 
diverticuli by analogy to DC 7399-7319, effective April 5, 
2004.  See 38 C.F.R. § 4.27 (providing that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99"); see also 38 C.F.R. § 4.20.

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114. 

For VA purposes, minor weight loss is defined as losing 10-20 
percent of the baseline weight (sustained for three months or 
longer), and substantial weight loss is a loss of more than 
20 percent of the baseline weight (sustained for three months 
or longer).  38 C.F.R. § 4.112.

A specific diagnostic code does not exist for tropical sprue.  
See generally 38 C.F.R. § 4.114.  In such a situation, the 
veteran is to be rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.21.  Treatise information provided 
by a VA examiner indicates that tropical sprue is a 
malabsorption disease marked with abnormal flattening of the 
villi and inflammation of the lining of the small intestine.  
Associated symptoms include diarrhea, steatorrhea or foul-
smelling feces, indigestion, cramps, weight loss and 
malnutrition and fatigue.  If left untreated, nutrient and 
vitamin deficiencies could also develop.

The medical records demonstrate that predominant features of 
the veteran's overall digestive system disorder have included 
periods of fatigue, weight loss, anorexia, anemia, and 
vitamin deficiency.  These features of disability have not 
been accounted for in the RO's evaluation under DCs 7301 
(peritoneal adhesions), 7319 (irritable colon syndrome) and 
7323 (ulcerative colitis).  The criteria of DC 7328, 
pertaining to resection of small intestine, specifically 
addresses the effects of a malabsorption syndrome.  Given the 
medical evidence, the Board finds it appropriate to apply the 
criteria of DC 7328 in this case.  The Board also finds no 
prejudice to the veteran in applying these provisions in the 
first instance, as his arguments and statements on appeal 
have primarily been focused on the effects of his 
malabsorption syndrome.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under DC 7328, a maximum 60 percent rating is appropriate 
with marked interference with absorption and nutrition, 
manifested by severe impairment of health objectively 
supported by examination findings including material weight 
loss.  With definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss, a 40 percent rating will be assigned.  Finally, if 
there are symptomatic residuals with diarrhea, anemia and 
inability to gain weight, a 20 percent rating is warranted.  
38 C.F.R. § 4.114.

The Board is of the opinion that the veteran meets the 
criteria for a 40 percent rating under DC 7328.  For example, 
the medical evidence demonstrates definite interference with 
absorption as demonstrated by the secondary complications of 
anemia, anorexia, hypocalcemia, hypokalemia, hypomagnesemia, 
and diarrhea.  As demonstrated by the private and VA 
treatment records, these disorders have been largely 
controlled with medications, including periods of monthly 
vitamin injections and long-term antibiotics.  The medical 
evidence also demonstrates weight loss.  

For example, the veteran reported losing 22-pounds over a 10-
month period during a December 2003 private consultation.  By 
way of comparison, he currently weighs about 35 pounds less 
than when he weighed 202 pounds during a May 1995 VA 
examination.  

The medical evidence also shows impairment of health.  For 
example, he was hospitalized in March 2004 due to a severe 
electrolyte abnormality with profound hypocalcemia, 
hypokalemia, and hypomagnesemia and again in June 2007 due to 
a partial small bowel obstruction.  At this time, UGI 
examination showed large duodenal diverticuli and diffuse 
generalized duodenal diverticulitis.

The Board finds that the evidence of record does not support 
a higher rating still.  For example, the private and VA 
treatment records show that the veteran's anemia, anorexia, 
hypocalcemia, hypokalemia, hypomagnesemia and diarrhea 
symptoms have been largely controlled with medication use, 
subject to periodic exacerbations.  There is no diagnosis, or 
showing, of malnutrition.  His VA clinical records as 
recently as April 2007 reflect a stable weight, ranging 
between 160 to 170 pounds, that is essentially his baseline 
weight level while in the service.  He reported weighing 152 
pounds during his June 2007 hospitalization, but his 
examination did not provide any weight readings.  

Overall, the evidence does not show marked interference with 
absorption and nutrition or severe impairment of health.

The Board notes that higher ratings still are not available 
under DCs 7301 (peritoneal adhesions) and 7319 (irritable 
colon syndrome).  Under DC 7323, a 60 percent rating would be 
warranted for severe ulcerative colitis with numerous attacks 
per year and malnutrition, the health only fair during 
remissions.  As indicated above, there is no showing of 
marked malnutrition.  His treatment records reflect that his 
anemia, treated in February 2004, has not reoccurred.  
Additionally, there is no evidence of numerous attacks of 
ulcerative colitis per year.

In sum, the Board finds that the lay and medical evidence in 
this case supports a 40 percent evaluation under DC 7328 for 
the entire appeal period.  This rating is based, in part, on 
the credible lay report of symptomatology by the veteran and 
his spouse.  The medical evidence, overall, outweighs the lay 
evidence supporting a higher rating still for any time during 
the appeal period.  The doctrine of the benefit of doubt is 
not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001).

TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  The veteran may be awarded a TDIU 
upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

In this case, the veteran's service-connected disabilities 
include chronic tropical sprue with duodenal diverticulitis, 
rated as 40 percent disabling; ASHD with hypertension, rated 
as 30 percent disabling; degenerative disc disease, L5-S1, 
with chronic low back pain, rated as 20 percent disabling; 
residuals of right ventral incisional hernia repair, rated as 
20 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; and diabetes mellitus, type II, rated as 10 
percent disabling.  He also holds noncompensable ratings for 
residuals of left knee injury, hemorrhoids, post-operative 
residuals of right inguinal hernia, residuals of appendectomy 
scar, and erectile dysfunction.  He has been awarded special 
monthly compensation under 38 U.S.C.A. § 1114(k) on account 
of loss of use of a creative organ.

The veteran's 40 percent rating for chronic tropical sprue, 
in addition to a total combined rating exceeding 70 percent, 
renders him eligible for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).

The record shows that the veteran is eminently qualified to 
perform a meaningful sedentary occupation.  He has earned a 
masters degree as well as a special education certificate.  
His occupational experience includes serving as a police 
chief, an analyst at the Drug Enforcement Agency, and a 
recent attempt to teach learning disabled children.  

However, the veteran credibly testified that his service 
connected disabilities prevent him from completing a full 
work day.  In particular, he stated that his lumbar spine 
pain prevented him from sitting for prolonged periods of 
time, that his leg weakness due to his peripheral neuropathy 
prevented him for walking even short distances, and that his 
fatigue and need to wear diapers due to his tropical sprue 
further complicate his ability to work.

On review of the record, the Board finds that the veteran's 
assertions are corroborated by the medical record.  The 
medical evidence demonstrates generalized weakness and 
atrophy of his lower extremities due to service connected 
peripheral neuropathy.  He has undergone epidural injections 
to treat his chronic lumbar spine pain.  He has had periods 
of fatigue associated with his tropical sprue requiring 
periods of monthly injections to treat his vitamin 
deficiencies.  He was hospitalized in 2004 and 2007 for 
secondary complications of his service connected digestive 
system disorder.  

Addressing this matter in a practical manner, the Board finds 
that the veteran has a combination of physical and systemic 
disability attributable to service connected cause which 
renders him unable to maintain substantially gainful 
employment.  The appeal, therefore, is granted.


Earlier Effective date

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At a personal hearing before the Board on February 12, 2008, 
the veteran withdrew his appeal seeking an effective date 
prior to January 18, 2006 for the award of service connection 
for diabetes mellitus, type II.  The transcript has been 
reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993).  Hence, there are no remaining 
allegations of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter and 
the prior RO decision stands.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

With respect to the TDIU claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly, any error that 
may have been committed with respect to either the duty to 
notify or the duty to assist was harmless and need not be 
discussed.

A pre-adjudicatory RO letter dated in May 2004 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his service connection and 
increased rating claims.  In addition to advising him of the 
relative evidentiary duties between himself and VA in 
developing his claims, he was notified that he could submit 
evidence showing that his service connected disabilities 
worsened, or that his service connected disabilities caused 
or aggravated additional disabilities.  He was specifically 
advised to submit all pertinent evidence and/or information 
in his possession to the AOJ.  Additional VCAA notice was 
provided in February 2005.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the pre-adjudicatory 
notice did not fully comply with the VCAA requirements.  With 
respect to the service connection claims, the veteran was not 
provided proper notice of the criteria for establishing an 
initial disability rating and an effective date of award 
should service connection be awarded.  However, as the claims 
are denied, these issues are moot.  With respect to the 
increased rating claims, the veteran's statements of record, 
to VA examiners as well as argument presented on appeal, 
specifically speak to the effects that his service connected 
disabilities have had upon his work and activities of daily 
living.  Overall, his arguments and testimony have been 
instrumental in the Board's award of a TDIU rating in this 
case.  Additionally, his excellent presentation regarding the 
effects of chronic tropical sprue focused the Board's 
attention to analyzing his level of disability pursuant to 
analogy to a seemingly non-applicable code, requiring 
resection of small intestine.

Overall, the veteran and his representative have demonstrated 
actual knowledge of the evidentiary requirements for the 
service connection and increased rating claims on appeal.  On 
the facts of this case, the Board finds that the notice 
errors have not affected the essential fairness of the 
adjudications and have not resulted in any prejudicial harm 
to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
RO has obtained VA and private treatment records.  At the 
February 2008 hearing, the veteran discussed the potentially 
relevant information that may be capable of substantiating 
his claims and, at that time, additional evidence was 
provided with a waiver of RO review of the evidence in the 
first instance.  

The RO has also provided VA examination to determine the 
current nature and severity of the veteran's service 
connected disorders.  This evidence has been supplemented by 
treatment records added to the claims folder, to include 
evidence submitted by the veteran directly to the Board.  The 
record also includes competent medical evidence excluding 
hiatal hernia with GERD as manifesting during service, and 
the veteran has not alleged recurrent or persistent symptoms 
of left inguinal hernia since any period of service.  As 
there is no competent evidence suggesting that either 
disability is associated with service or proximately due to 
service connected disability, VA has no duty to obtain 
medical opinion on these claims.  See McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hiatal hernia with GERD is denied.

Service connection for left inguinal hernia is denied.

A rating greater than 20 percent for residuals of right 
ventral incisional hernia repair associated with post-
operative residuals of right inguinal hernia is denied.

A 40 percent rating for chronic tropical sprue with duodenal 
diverticula is granted.

Entitlement to TDIU is granted.

The claim of entitlement to an effective date prior to 
January 18, 2006 for the award of service connection for 
diabetes mellitus, type II, is dismissed.


REMAND

The Board regrets any further delay in adjudicating this 
case, but finds that additional development is necessary 
prior to any further adjudication.  The veteran is asked, 
however, in light of the grant of TDIU, to review these 
remaining claims and withdraw the issues, in writing, if he 
no longer wishes to pursue them.

The veteran currently holds a 30 percent rating for ASHD with 
hypertension under DC 7005.  The August 2004 VA examination 
report evaluating the current severity of the veteran's ASHD 
did not provide any findings regarding the veteran's workload 
capacity expressed in metabolic equivalents (MET's), which 
forms an independent basis for a higher schedular rating.  
See 38 C.F.R. § 4.104, DC 7005. Therefore, the August 2004 VA 
examination report must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.

With respect to evaluating the veteran's lumbar spine 
disability, the August 2004 VA examination report must also 
be returned as inadequate for rating purposes as the examiner 
did not express, in terms of additional loss of degrees of 
motion, the extent of any functional loss of use of lumbar 
spine due to pain, incoordination, weakness, and fatigability 
with use.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In light of the veteran's statements, 
this is very important in this case. 

While this case is in remand status, the veteran should be 
provided corrective notice on his increased rating claims 
consistent with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and asked if 
he wishes to withdrawal all claims in light of the 
fact that TDIU has been granted by the Board.   
The veteran may wish to contact the RO directly to 
answer this question.  If the veteran  responds is 
negative, or the veteran does not respond (in 
writing), the RO should proceed on the following:

2.  The veteran should be provided corrective 
notice on his increased rating claims consistent 
with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In particular, he should be 
advised as follows:
        a)  to submit medical or lay evidence 
demonstrating a worsening or increase in severity 
of his disabilities and the effect that worsening 
has on his employment and daily life;
        b)  notice of the schedular criteria for 
evaluating ASHD with hypertension under DC 7005; 
and
        c) notice of the schedular criteria for 
evaluating lumbosacral strain under DC 5237 and 
intervertebral disc syndrome (IVDS) under DC 5243.

3.  Upon receipt of any additional evidence and/or 
information, schedule the veteran for appropriate 
VA examination to determine the current nature and 
severity of his ASHD with hypertension.  The 
claims file should be made available to the 
examiner for review in connection with the 
examination.  All necessary tests and studies 
should be conducted, to include exercise testing 
if deemed appropriate.  

The examiner should determine the level of METs at 
which dyspnea, fatigue, angina, dizziness, or 
syncope develops.  If a laboratory determination 
of METs by exercise testing cannot be done for 
medical reasons, an estimate of the level of METs 
at which dyspnea, fatigue, angina, dizziness or 
syncope develops should be provided expressed in 
METs.  To the extent possible, the examiner should 
state whether there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray.  The examiner should 
identify any episodes of acute congestive heart 
failure, if any, and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.

4.  Thereafter, schedule the veteran for 
appropriate VA examination for the purpose of 
determining the nature and severity of his 
degenerative disc disease, L5-S1, with chronic low 
back pain.  The claims folder must be made 
available to the examiner for review.  

After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
        a) What are the veteran's range of motion 
findings for the thoracolumbar spine?
        b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the lumbar spine?  If feasible the examiner 
should portray any additional functional 
limitation of the thoracolumbar spine due to these 
factors in terms of degrees of additional loss of 
motion.  If not feasible, this should be stated 
for the record together with the rationale.  If 
the veteran does not have pain or any of the other 
factors, that fact should be noted in the file. 

5.  Upon completion of the above, readjudicate the 
claims.  If any benefit sought on appeal remains 
denied, provide the veteran and his representative 
a supplemental statement of the case (SSOC) and 
allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


